EXECUTION VERSION

Exhibit 10.2

 

 

 TERM CREDIT AGREEMENT

dated as of

February 15, 2017,

among

KEYSIGHT TECHNOLOGIES, INC.,
as Borrower,

The LENDERS Party Hereto

and

GOLDMAN SACHS BANK USA,
as Administrative Agent



 

 

GOLDMAN SACHS BANK USA,
BNP PARIBAS SECURITIES CORP.,
BARCLAYS BANK PLC

and

CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners

 BNP PARIBAS,
as Syndication Agent

BARCLAYS BANK PLC

and

CREDIT SUISSE SECURITIES (USA) LLC,
as Documentation Agents




 

 

 

 

TABLE OF CONTENTS

Page

Article I

Definitions Section 1.01.   Defined Terms 1 Section 1.02.   Classification of
Loans and Borrowings 23 Section 1.03.   Terms Generally 23 Section
1.04.   Accounting Terms; GAAP 24 Section 1.05.   Effectuation of Transactions
25 Article II

The Credits Section 2.01.   Commitments 25 Section 2.02.   Loans and Borrowings
25 Section 2.03.   Requests for Borrowings 25 Section 2.04.   Funding of
Borrowings 26 Section 2.05.   Interest Elections 27 Section 2.06.   Termination
and Reduction of Commitments 28 Section 2.07.   Repayment of Loans; Evidence of
Debt 29 Section 2.08.   Amortization of Loans 29 Section 2.09.   Prepayment of
Loans 30 Section 2.10.   Fees 30 Section 2.11.   Interest 31 Section
2.12.   Alternate Rate of Interest 31 Section 2.13.   Increased Costs 32 Section
2.14.   Break Funding Payments 33 Section 2.15.   Taxes 33 Section
2.16.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 37 Section
2.17.   Mitigation Obligations; Replacement of Lenders 39 Section
2.18.   Defaulting Lenders 40 Article III

Representations and Warranties Section 3.01.   Organization; Powers 40 Section
3.02.   Authorization; Enforceability 40 Section 3.03.   Governmental Approvals;
No Conflicts 41 Section 3.04.   Financial Condition; No Material Adverse Change
41 Section 3.05.   Litigation and Environmental Matters 41 Section
3.06.   Compliance with Laws and Agreements 42

 

 

Section 3.07.   Investment Company Status 42 Section 3.08.   Properties 42
Section 3.09.   Federal Reserve Regulations 42 Section 3.10.   Taxes 42 Section
3.11.   ERISA 42 Section 3.12.   Disclosure 43 Section 3.13.   AML Laws;
Anti-Corruption Laws and Sanctions 43 Section 3.14.   Solvency 43 Article IV

Conditions Section 4.01.   Effective Date 44 Section 4.02.   Conditions
Precedent to Closing Date 45 Article V

Affirmative Covenants Section 5.01.   Financial Statements and Other Information
46 Section 5.02.   Notices of Material Events 48 Section 5.03.   Existence 48
Section 5.04.   Businesses and Properties 48 Section 5.05.   Payment of Taxes 49
Section 5.06.   Insurance 49 Section 5.07.   Books and Records; Inspection
Rights 49 Section 5.08.   Compliance with Laws 49 Section 5.09.   Use of
Proceeds 49

Article VI


Negative Covenants

Section 6.01.   Subsidiary Indebtedness 50 Section 6.02.   Liens 51 Section
6.03.   Sale and Leaseback Transactions 53 Section 6.04.   Fundamental Changes
54 Section 6.05.   Transactions with Affiliates 54 Section 6.06.   Restrictive
Agreements 55 Section 6.07.   Financial Covenants 56 Section 6.08.   Use of
Proceeds 57

 

 

 

Article VII

Events of Default Article VIII

The Administrative Agent Section 8.01.   Appointment and Authority 60 Section
8.02.   Rights as a Lender 60 Section 8.03.   Exculpatory Provisions 60 Section
8.04.   Reliance by Administrative Agent 61 Section 8.05.   Delegation of Duties
61 Section 8.06.   Resignation or Removal of Administrative Agent 62 Section
8.07.   Non-Reliance on Administrative Agent and Other Lenders 63 Section
8.08.   Bankruptcy Proceedings 63 Section 8.09.   No Other Duties, Etc 63
Article IX

Miscellaneous Section 9.01.   Notices 64 Section 9.02.   Waivers; Amendments 65
Section 9.03.   Expenses; Indemnity; Damage Waiver 66 Section 9.04.   Successors
and Assigns 68 Section 9.05.   Survival 72 Section 9.06.   Counterparts;
Integration; Effectiveness 72 Section 9.07.   Severability 72 Section
9.08.   Right of Setoff 73 Section 9.09.   Governing Law; Jurisdiction; Consent
to Service of Process 73 Section 9.10.   WAIVER OF JURY TRIAL 74 Section
9.11.   Headings 74 Section 9.12.   Confidentiality; Non-Public Information 74
Section 9.13.   Interest Rate Limitation 76 Section 9.14.   USA Patriot Act 76
Section 9.15.   No Fiduciary Relationship 76 Section 9.16.   Acknowledgment and
Consent to Bail-In of EEA Financial Institutions 76

 

 

 

Schedules:

Schedule 2.01 — Commitments

Schedule 6.01 — Existing Subsidiary Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.03 — Existing Sale and Leaseback Transactions

Schedule 6.06 — Existing Restrictive Agreements

Exhibits:

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit B-2 — Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit B-3 — Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit B-4 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit C — Form of Closing Date Solvency Certificate

 

 

 

 

 

 

TERM CREDIT AGREEMENT dated as of February 15, 2017 (this “Agreement”), among
KEYSIGHT TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), the
LENDERS party hereto and GOLDMAN SACHS BANK USA, as Administrative Agent.

WHEREAS, the Borrower has requested that the Lenders make term loans to it on a
delayed draw basis in an aggregate principal amount of up to US$400,000,000, and
the Lenders are prepared to make such loans, subject to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

Article I

Definitions

Section 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Business Representations” means the representations and warranties
made by or with respect to Ixia and its subsidiaries in the Ixia Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower or its Affiliates (a) have the right to not consummate
the Ixia Acquisition or to terminate their respective obligations or (b)
otherwise do not have an obligation to close, in each case, under the Ixia
Acquisition Agreement as a result of a failure of such representations and
warranties in the Ixia Acquisition Agreement to be true and correct.

“Acquisition” means any transaction, or series of related transactions, in which
the Borrower or any Subsidiary acquires (a) equity interests in any Person if,
after giving effect thereto, such Person will become a Subsidiary or (b) any
business or assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person (whether through purchase of assets,
merger or otherwise).

“Acquisition Indebtedness” means, with respect to any Acquisition, any
Indebtedness incurred during the Acquisition Period with respect to such
Acquisition and identified by the Borrower to the Administrative Agent as
Indebtedness incurred for the purpose of financing such Acquisition (including
any repayment or prepayment of Indebtedness of the Person or assets acquired
thereby and payment of related fees and expenses); provided that (a) at all
times during the Acquisition Period with respect to such Acquisition, all the
net proceeds of such Indebtedness constitute Unrestricted Cash that is
segregated in a separate deposit or securities account of the Borrower and held
to be applied for such purpose upon consummation of such Acquisition (it being
understood that, in the event any such net proceeds cease to be Unrestricted
Cash or are not so segregated and held during the Acquisition Period with
respect to

 

 

such Acquisition (including as a result of having been used for any other
purpose), the aggregate principal amount of such Indebtedness equal to the
principal amount thereof that has yielded such net proceeds shall cease to be
“Acquisition Indebtedness” hereunder) and (b) the aggregate principal amount of
such Indebtedness treated by the Borrower as Acquisition Indebtedness does not
exceed the aggregate amount of funds required by the Borrower to finance such
Acquisition (including any repayment or prepayment of Indebtedness of the Person
or assets acquired thereby and payment of related fees and expenses).

“Acquisition Period” means, with respect to any Acquisition, the period
(a) commencing on the date on which the Borrower or a Subsidiary enters into a
definitive agreement providing for the consummation of such Acquisition and
(b) ending on the date that is the earliest of (i) the date such Acquisition is
consummated, (ii) the date such definitive agreement is terminated or such
Acquisition is otherwise abandoned by the Borrower or such Subsidiary and
(iii) the date that is nine months after the commencement of such period under
clause (a) above.

“Adjusted Consolidated Total Indebtedness” means, at any time, (a) the aggregate
amount of all Indebtedness of the Borrower and the Subsidiaries at such time,
all determined on a consolidated basis in accordance with GAAP, but excluding
therefrom, during the Acquisition Period with respect to any Acquisition, the
Acquisition Indebtedness relating to such Acquisition, minus (b) all
Indebtedness at such time consisting of obligations of the Borrower and the
Subsidiaries as account parties in respect of letters of credit and letters of
guaranty that do not support Indebtedness, all determined on a consolidated
basis in accordance with GAAP. In the event that the Borrower or any Subsidiary
shall have completed since any date as of which Adjusted Consolidated Total
Indebtedness is to be determined an acquisition or disposition of any Person,
business unit, division, product line or line of business for which the Borrower
is required to file pro forma financial statements with the SEC, Adjusted
Consolidated Total Indebtedness shall be determined (and if the Borrower is not
so required to file such financial statements, Adjusted Consolidated Total
Indebtedness may, at the election of the Borrower exercised in good faith (and
so long as such election is also made with respect to the Consolidated EBITDA),
be determined) on a Pro Forma Basis as if such acquisition or disposition, and
any related incurrence or repayment of Indebtedness, had occurred on such date.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1.00%) equal to the product of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.
Unless the context requires otherwise, the term “Administrative Agent” shall
include any Affiliate of Goldman Sachs Bank USA through which Goldman Sachs Bank
USA shall elect to perform any of its obligations in such capacity under the
Loan Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 2 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the LIBO Screen Rate at approximately 11:00 a.m., London time, on
such day for deposits in US Dollars with a maturity of one month.
Notwithstanding the foregoing, if the Adjusted LIBO Rate, determined as set
forth above, shall be less than zero, such rate shall be deemed to be zero for
all purposes of this Agreement. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Borrower or any of the Subsidiaries from time to time
concerning or relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of the Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Rate” means, for any day, with respect to any LIBOR Loan, any ABR
Loan or the ticking fees payable hereunder, the applicable rate per annum set
forth below under the caption “LIBOR Margin”, “ABR Margin” or “Ticking Fee”, as
the case may be, based upon the ratings by S&P, Moody’s or Fitch applicable on
such date to the Index Debt:

 

Ratings (S&P/Moody’s/Fitch)

LIBOR Margin (% per annum)

ABR Margin (% per annum)

Ticking Fee (% per annum)

Category 1 BBB+/Baa1/BBB+ or above 1.125% 0.125% 0.125% Category 2 BBB/Baa2/BBB
1.250% 0.250% 0.150% Category 3 BBB-/Baa3/BBB- 1.500% 0.500% 0.200% Category 4
BB+/Ba1/BB+ 1.750% 0.750% 0.300% Category 5 BB/Ba2/BB or below 2.000% 1.00%
0.350%

 

For purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then (i) if
only one rating agency shall not have in effect a rating for the Index Debt, the
Category then in effect shall be determined by reference to the remaining two
effective ratings for the Index Debt, (ii) if two rating agencies shall not in
effect a rating for the Index Debt, one of such rating agencies shall be deemed
to have in effect a rating in Category

 3 

 

5 and the Category then in effect shall be determined by reference to such
deemed rating and the remaining rating in effect and (iii) if no rating agency
shall have in effect a rating for the Index Debt, then Category 5 shall apply;
(b) if the ratings in effect or deemed to be in effect by S&P, Moody’s and Fitch
for the Index Debt shall fall within different Categories, then (i) if three
ratings for the Index Debt are in effect, then either (x) if two of the three
ratings are in the same Category, such Category shall apply or (y) if all three
of the ratings are in different Categories, then the Category corresponding to
the middle rating for the Index Debt shall apply and (ii) if only two ratings
for the Index Debt are in effect or deemed to be in effect, the Category then in
effect shall be based on the higher of the two ratings unless one of the two
ratings is two or more Categories lower than the other, in which case the
Category then in effect shall be determined by reference to the Category next
below that of the higher of the two ratings; and (c) if the ratings established
or deemed to have been established by S&P, Moody’s and Fitch for the Index Debt
shall be changed (other than as a result of a change in the rating system of
S&P, Moody’s or Fitch), such change shall be effective as of the date on which
it is first publicly announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to the Loan Documents or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P, Moody’s or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Goldman Sachs Bank USA, BNP Paribas Securities Corp., Barclays
Bank PLC and Credit Suisse Securities (USA) LLC, in their capacities as joint
lead arrangers and joint bookrunners for the credit facility established
hereunder.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is

 4 

 

terminable by the lessee upon payment of a penalty, the Attributable Debt shall
be the lesser of the Attributable Debt determined assuming termination on the
first date such lease may be terminated (in which case the Attributable Debt
shall also include the amount of the penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated) or the Attributable Debt determined assuming no such
termination.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America (or any
other applicable jurisdiction) or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Bridge Facility” means a senior unsecured 364-day bridge loan facility of the
Borrower, in an aggregate principal amount of up to US$1,684,000,000, to be
established in connection with the Ixia Acquisition.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed;

 5 

 

provided that when used in connection with a LIBOR Loan, the term “Business Day”
shall also exclude any day on which banks in London are not open for general
business.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, subject to Section 1.04, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, subject to Section 1.04. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were not (i) members of
the board of directors of the Borrower on the date of this Agreement, (ii)
nominated or appointed by the board of directors of the Borrower or
(iii) approved by the board of directors of the Borrower as director candidates
prior to their election.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.

“Closing Date” means the date on or before the Commitment Termination Date on
which all of the conditions precedent set forth in Section 4.02 are satisfied
(or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder on the Closing Date, expressed as an amount
representing the maximum aggregate principal amount of the Loan to be made by
such Lender, as such commitment may be reduced from time to time pursuant to
Section 2.06 or reduced or increased pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption

 6 

 

pursuant to which such Lender shall have assumed its Commitment. The initial
aggregate amount of the Lenders’ Commitments as of the Effective Date is
US$400,000,000.

“Commitment Termination Date” means the first to occur of (a) the consummation
of the Ixia Acquisition without the borrowing of any Loans hereunder, (b) the
termination of the Ixia Acquisition Agreement in accordance with its terms (and
the Borrower agrees to notify the Administrative Agent promptly thereof) and (c)
5:00 p.m., Eastern time, on the End Date (as defined in the Ixia Acquisition
Agreement as in effect on January 30, 2017).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation for such period and amortization of
intangible assets for such period, (iv) non-cash charges for such period
(including non-cash charges for impairment of goodwill and non-cash charges
associated with employee compensation for such period, but excluding, for the
avoidance of doubt, any additions to bad debt reserves or bad debt expense) and
(v) extraordinary or non-recurring cash charges or expenses (including, without
limitation, cash charges or expenses in connection with acquisitions,
dispositions or restructurings) in an aggregate amount for any period of four
consecutive fiscal quarters not to exceed US$75,000,000, minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of (i) all extraordinary gains for such period, (ii) equity in
net income of unconsolidated Affiliates and other minority interest net income
for such period (except to the extent actually distributed or paid in cash to
the Borrower or a Subsidiary), (iii) interest income for such period, (iv) all
cash payments in such period in respect of items that were reflected in any
prior period as non-cash charges of the sort referred to in clause (a)(iv) above
and (v) noncash items of income for such period that represent the reversal of
any accrual for anticipated cash charges made in a prior period, but only to the
extent such accrual did not reduce Consolidated EBITDA for such prior period,
all determined on a consolidated basis in accordance with GAAP. In the event
that the Borrower or any Subsidiary shall have completed since the beginning of
the relevant period an acquisition or disposition of any Person, business unit,
division, product line or line of business for which the Borrower is required to
file pro forma financial statements with the SEC, Consolidated EBITDA shall be
determined (and if the Borrower is not so required to file such financial
statements, Consolidated EBITDA may, at the election of the Borrower exercised
in good faith (and so long as such election is also made with respect to the
Adjusted Consolidated Total Indebtedness) be determined) for such period on a
Pro Forma Basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that,
to the extent included therein, there shall be excluded

 7 

 

the net income or loss attributable to any discontinued operations of the
Borrower and the Subsidiaries.

“Consolidated Stockholders’ Equity” means, at any time, the stockholders’ equity
of the Borrower at the end of the then most recent period of four consecutive
fiscal quarters for which consolidated financial statements of the Borrower have
been delivered pursuant to Section 5.01(a) or 5.01(b) or, prior to the delivery
of any such financial statements, at October 31, 2016, determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent and each Lender.

“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent made in
good faith to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, (d) has become the subject of a Bankruptcy Event or (e) has
become, or has a direct or indirect parent company that has become, the subject
of a Bail-In Action.

“Documentation Agent” means Barclays Bank PLC and Credit Suisse Securities (USA)
LLC, in their capacities as documentation agents with respect to the credit
facility established hereby.

“EEA Financial Institution” means (a) any credit or investment firm established
in any EEA Member Country that is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country that
is a parent of an institution described in

 8 

 

clause (a) above or (c) any financial institution established in an EEA Member
Country that is a subsidiary of an institution described in clause (a) or (b)
above and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which each of the conditions set forth in
Section 4.01 has been satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender or a Lender Parent thereof or (iii) the
Borrower, any Subsidiary or any other Affiliate of the Borrower.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any toxic or hazardous
substance, material or waste or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan;

 9 

 

(d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA, is in endangered or critical status,
within the meaning of Section 305 of ERISA; or (h) a determination that any Plan
is or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Events of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.15(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal

 10 

 

funds transactions with members of the Federal Reserve System, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1.00%) of the quotations
for such day for such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate, as
determined as provided above, would otherwise be less than zero, then the
Federal Funds Effective Rate shall be deemed to be zero for all purposes of this
Agreement.

“Financial Officer” means, with respect to the Borrower, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of the Borrower.

“Fitch” means Fitch Ratings, or any successor by merger or consolidation to its
ratings agency business.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than the United States of America, a
State thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the

 11 

 

Restatement Effective Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount, as of any date of
determination, of any Guarantee shall be the principal amount outstanding on
such date of the Indebtedness or other monetary obligation guaranteed thereby
(or, in the case of (i) any Guarantee the terms of which limit the monetary
exposure of the guarantor or (ii) any Guarantee of an obligation that does not
have a principal amount, the maximum monetary exposure as of such date of the
guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), in good faith by a
Financial Officer of the Borrower)).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
values determined in accordance therewith (but not yet paid), such termination
values, and (b) for any date prior to the date referenced in clause (a), the
mark-to-market values for such Hedging Agreements, determined based on one or
more mid-market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business, (ii) earn-outs, hold-backs
and similar deferred payment of consideration in acquisitions (but only to the
extent that no payment is then owed thereunder) and (iii) deferred compensation
payable to directors, officers and employees of the Borrower or any Subsidiary),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all Securitization Transactions of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Repurchase Obligations. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in

 12 

 

which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
February 1, 2017 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months (or such shorter or longer period as shall have been consented to by
each Lender) thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of any Interest Period that is a multiple of months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that is a multiple of months pertaining to a LIBOR Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period shall extend beyond the Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than such Interest

 13 

 

Period, in each case as of 11:00 a.m., London time, two Business Days prior to
the first day of such Interest Period.

“Ixia” means Ixia, a California corporation.

“Ixia Acquisition” means the acquisition by the Borrower of all of the
outstanding equity interests of Ixia pursuant to the Ixia Acquisition Agreement.

“Ixia Acquisition Agreement” means that certain agreement and plan of merger
dated as of January 30, 2017, by and between the Borrower and Ixia (and acceded
to by Keysight Acquisition, Inc., a California corporation and a wholly owned
subsidiary of the Borrower, on February 2, 2017), including the exhibits and
schedules thereto and all related documents, in each case, except as otherwise
specified herein, as amended, supplemented or otherwise modified from time to
time.

“Ixia Material Adverse Effect” means any changes, effects, events, occurrences,
states of facts, or developments that, alone or in combination with other
changes, effects, events, occurrences, states of facts or developments, (a) have
had or would reasonably be expected to have a material adverse effect on the
business, results of operations, assets or financial condition of the Company
and its Subsidiaries, taken as a whole or (b) would prevent, materially impair
or materially delay the performance by the Company of, or has or would have a
material adverse effect on the ability of the Company to perform, its
obligations under the Ixia Acquisition Agreement; provided, that in the case of
clause (a) above, any change, effect, event, occurrence, state of facts, or
development to the extent arising from or attributable to any of the following
shall not constitute, and shall not be taken into account in determining whether
there has been, an Ixia Material Adverse Effect: (i) the execution, delivery,
announcement, or pendency of the Ixia Acquisition Agreement or the transactions
contemplated by the Ixia Acquisition Agreement, including (A) the identity of
Parent and (B) the impact thereof on the relationships, contractual or
otherwise, of the Company or any of its Subsidiaries with its customers,
employees, or suppliers, or with any other third party; (ii) changes in business
or political conditions or conditions generally affecting the industry or
segments in which the Company and its Subsidiaries participate, the U.S. economy
as a whole or the capital, credit, or financial markets in general or the
markets in which the Company and its Subsidiaries operate; (iii) compliance with
the terms of, or the taking of any action required by, the Ixia Acquisition
Agreement (but including in this clause (iii) any change, effect, event,
occurrence, state of facts, or development arising from any actions or omissions
required to comply with Section 5.01 of the Ixia Acquisition Agreement only to
the extent that such change, effect, event, occurrence, state of facts, or
development is the direct result of Parent unreasonably withholding its consent
to the Company’s written request delivered in accordance with the notice
requirements set forth in Section 8.02 of the Ixia Acquisition Agreement to take
(or refrain from taking) an action otherwise prohibited under Section 5.01 of
the Ixia Acquisition Agreement); (iv) any change after the date of the Ixia
Acquisition Agreement in GAAP or applicable Laws or the interpretation or
enforcement thereof; (v) any acts of war (whether or not declared), armed
hostilities, sabotage, or terrorism occurring after the date of the Ixia
Acquisition Agreement or the continuation, escalation, or worsening of any such
acts of war, armed hostilities, sabotage, or terrorism threatened or underway as
of the date of the Ixia Acquisition Agreement; (vi) any earthquakes, hurricanes,
floods, or other natural disasters, acts of God or force majeure events; and
(vii) the failure of the

 14 

 

Company or any of its Subsidiaries to meet internal forecasts, budgets, or
financial projections or any decline in the market price or trading volume of
the Company Common Stock on the NASDAQ Global Select Market (provided, that the
exception in this clause (vii) shall not prevent or otherwise affect a
determination that any change, effect, event, occurrence, state of facts, or
development underlying such failure or decline has resulted in or contributed to
a Material Adverse Effect, except to the extent such underlying cause would
otherwise be excepted from this definition); except in the case of the foregoing
clauses (ii), (iv), (v), and (vi) to the extent any change, effect, event,
occurrence, state of facts, or development has a materially disproportionate
effect on the Company and its Subsidiaries, taken as a whole, relative to other
Persons in the industry in which the Company operates. Except for the term “Ixia
Acquisition Agreement”, all capitalized terms used in this definition shall have
the meaning assigned thereto in the Ixia Acquisition Agreement as in effect on
January 30, 2017.

“Ixia Refinancing” means the repayment in full of all principal, premium, if
any, interest, fees and other amounts due or outstanding under the Amended and
Restated Credit Agreement dated as of March 2, 2015, of Ixia, as amended, and
all other third party Indebtedness of Ixia and its subsidiaries that becomes due
or otherwise defaults upon the consummation of the Ixia Acquisition.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the LIBO Screen Rate as of 11:00 a.m., London time, two Business Days prior to
the first day of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but LIBO Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the LIBO Rate
for such Interest Period shall be the Interpolated Screen Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as set forth above, shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“LIBO Screen Rate” means, in respect of the LIBO Rate for any Interest Period
for a Loan, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in US Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period as set forth on the applicable Reuters screen (currently LIBOR01
or LIBOR02) (or if such service ceases to be available, another service
displaying the appropriate rate designated by the Administrative Agent).

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 15 

 

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities and
(d) any assignment or sale of any income or revenues (including accounts
receivable) or rights in respect thereof.

“Loan Documents” means this Agreement and each promissory note delivered
pursuant to this Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of the Borrower and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Borrower to
perform its obligations hereunder or (c) a material impairment of the rights or
remedies available to the Lenders or the Administrative Agent hereunder.

“Material Indebtedness” means (a) Indebtedness under the Revolving Credit
Agreement and (b) Indebtedness (other than the Loans), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Subsidiaries in an aggregate principal amount exceeding US$100,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of (i) any Hedging
Agreements at any time shall be the Hedge Termination Value thereof at such time
and (ii) any Securitization Transaction shall be determined as set forth in the
definition of such term.

“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5.00% or more of the consolidated assets of the Borrower and the
Subsidiaries as of the last day of the most recent fiscal quarter of the
Borrower or (b) the consolidated revenues of which equal 5.00% or more of the
consolidated revenues of the Borrower and the Subsidiaries for the most recent
period of four consecutive fiscal quarters; provided that if at the end of the
most recent fiscal quarter or for the most recent period of four consecutive
fiscal quarters the combined consolidated assets or combined consolidated
revenues of all Subsidiaries that under clauses (b) and (c) above would not
constitute Material Subsidiaries shall have exceeded 15% of the consolidated
assets or 15% of the consolidated revenues of the Borrower and the Subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated assets or consolidated revenues, as the case may
be, until such excess shall have been eliminated.

“Maturity Date” means the third anniversary of the Closing Date.

“MNPI” means material information concerning the Borrower and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available

 16 

 

to investors generally, within the meaning of Regulation FD under the United
States Securities Act of 1933 and the Exchange Act. For purposes of this
definition, “material information” means information concerning the Borrower,
Ixia, their respective Affiliates or any securities of any of the foregoing that
could reasonably be expected to be material for purposes of the United States
federal and state or other applicable securities laws.

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Borrower or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) has maintained, sponsored, contributed to or accrued an obligation
to contribute to, or has within any of the preceding six plan years maintained,
sponsored, contributed to or accrued an obligation to contribute.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 9.02, and that has been consented to by
the Required Lenders.

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery, performance or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 17 

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Liens” means:

(a)       Liens imposed by law for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.05;

(b)       statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, and similar Liens imposed by Law, in each case
incurred in the ordinary course of business for sums not yet delinquent by more
than 30 days or being contested in good faith;

(c)       Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, disability or unemployment
insurance, old-age pensions, retiree health benefits and other similar plans or
programs and other social security laws or regulations;

(d)       deposits to secure the performance of (or to secure letters of credit
or letters of guarantee that secure the performance of) bids, trade contracts,
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

(e)       leases, licenses, subleases or sublicenses granted to others (other
than as security for Indebtedness) not interfering in any material respect with
the ordinary conduct of the business of the Borrower and the Subsidiaries, taken
as a whole;

(f)       (i) easements, covenants, conditions, restrictions, zoning
restrictions, building codes, land use laws, leases, subleases, licenses, rights
of way, minor irregularities in, or lack of, title and similar encumbrances
affecting real property, (ii) with respect to any lessee’s or licensee’s
interest in real or personal property, mortgages, liens, rights and obligations
and other encumbrances arising by, through or under any owner, lessor or
licensor thereof and (iii) leases, licenses, rights and obligations in
connection with patents, copyrights, trademarks, tradenames and other
intellectual property, in each case that do not secure the payment of
Indebtedness to the extent, in the case of each of clauses (i), (ii) and (iii),
that the Liens referred to therein do not, in the aggregate, materially detract
from the value of the affected property as used by the Borrower or any
Subsidiary in the ordinary course of business or interfere in any material
respect with the ordinary conduct of the business of the Borrower and the
Subsidiaries, taken as a whole;

(g)       judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII, and deposits securing appeal or
other surety bonds related to such judgments;

(h)       Liens in favor of any Governmental Authority (i) to secure partial
progress, advance or other payments pursuant to any contract or statute or
(ii) to secure

 18 

 

any Indebtedness incurred for the purpose of financing all or part of the
purchase price or cost of constructing or improving the property subject to such
Liens;

(i)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(j)       customary landlords’ Liens under leases to which such Person is a
party;

(k) Liens arising under short-term repurchase agreements or reverse repurchase
agreements with respect to U.S. Treasury securities or other cash equivalent
investments, short-term securities lending and securities borrowing agreements
and similar transactions employed in connection with the management of cash and
cash equivalents and short-term investments;

(l)       normal and customary rights of setoff, banker’s Liens and similar
rights in respect of deposits of cash, or in respect of investment securities
accounts, in favor of banks or other depository institutions; and

(m)       sales, assignments, transfers or dispositions of accounts receivable
in the ordinary course of business for purposes of collection (but not as part
of any Securitization Transaction or factoring arrangement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.12(c).

“Prime Rate” means the rate of interest per annum quoted in the print edition of
The Wall Street Journal, Money Rates Section as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 70% of the
nation’s 10 largest banks), as in effect from time to time. Each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Basis”, when used in reference to any computations, means that such
computations are to be made on a basis that gives effect to the applicable
acquisition or disposition as if such acquisition or disposition had occurred on
the date specified in the relevant definition, in a manner consistent with the
requirements of the SEC for pro forma financial information set forth in
Article 11 of Regulation S-X under the Exchange Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on

 19 

 

such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness).

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of the Borrower and the
Subsidiaries at such time, in each case to the extent such amounts would be
shown as liabilities on a consolidated balance sheet of the Borrower as of such
time prepared in accordance with GAAP.

“Required Lenders” means, at any time, Lenders having Loans (or, prior to the
borrowing hereunder on the Closing Date, Commitments) representing more than 50%
of the aggregate principal amount of the Loans (or, prior to the borrowing
hereunder on the Closing Date, the aggregate Commitments) at such time.

“Revolving Credit Agreement” means (a) that certain Amended and Restated Credit
Agreement dated as of February 15, 2017, among the Borrower, the lenders party
thereto and Citibank, N.A., as administrative agent, and (b) one or more debt
facilities with banks or other institutional lenders providing for revolving
credit loans or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time
(and whether or not with the original administrative agent and lenders or
another administrative agent or agents or other lenders).

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
by merger or consolidation to its rating agency business.

“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale-Leaseback Transaction”.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of comprehensive Sanctions broadly
restricting or

 20 

 

prohibiting dealings with such country, territory or government (currently,
Crimea, Cuba, Iran, North Korea and Syria). If any country, territory or
government is no longer the subject or target of Sanctions broadly restricting
or prohibiting dealings with such country, territory or government, then it
shall not be considered a Sanctioned Country for purposes hereof.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury or Switzerland, (b) any Person located, organized or
resident in, or any Governmental Authority of, a Sanctioned Country or (c) any
Person 25% or more directly or indirectly owned by, controlled by, or acting for
the benefit or on behalf of, any Person, individually, or Persons, together,
described in clauses (a) or (b) above.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State or the U.S. Department of Commerce; (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; or (e) Switzerland.

“SEC” means the United States Securities and Exchange Commission.

“Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or successor transferee of indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivables or
interests therein transferred pursuant to such Securitization Transaction net of
any such accounts receivables or interests therein that have been written off as
uncollectible.

“Specified Permitted Lender” means any financial institution that (a) has been
agreed to on or prior to January 30, 2017 by the Borrower and the Arrangers in
writing (including by email) to be a prospective lender for the Bridge Facility
as part of the agreed syndication plan in respect thereof or (b) is a lender
under the Revolving Credit Agreement as of January 30, 2017.

“Specified Representations” means representations and warranties made by the
Borrower in Sections 3.01(a) (with respect to the Borrower), 3.02, 3.03(b),
3.03(d) (solely as to any such indenture, agreement or other instrument
governing or evidencing any Indebtedness of the Borrower or its Subsidiaries in
a committed or outstanding principal amount, individually or

 21 

 

in the aggregate, in excess of US$100,000,000), 3.07, 3.09, 3.13 (as to the
third sentence thereof) and 3.14.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Syndication Agent” means BNP Paribas, in its capacity as syndication agent with
respect to the credit facility established hereby.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transactions” means, collectively, (a) (i) execution, delivery and performance
by the Borrower of this Agreement, the borrowing of Loans and the use of
proceeds thereof, (ii) the issuance of senior unsecured notes of the Borrower
pursuant to one or more registered public offerings or Rule 144A or other
private placements in connection with the Ixia Acquisition, (iii) the issuance
of equity securities of the Borrower pursuant to one or more offerings in
connection with the Ixia Acquisition, (iv) the borrowing of loans under the
Revolving Credit Agreement in connection with the Ixia Acquisition and/or
(v) the establishment of and borrowing of loans under the Bridge Facility, (b)
the Ixia Refinancing, (c) the amendment and restatement of the Revolving Credit
Agreement as provided therein and (d) the payment of fees and expenses incurred
in connection with the foregoing.

 22 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(B)(3).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.        Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).

Section 1.03.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Except as otherwise provided herein and unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 23 

 

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restriction on assignment set forth herein) and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all functions thereof, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (e) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all real and personal tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

Section 1.04.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) if the Borrower notifies the Administrative Agent that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein, or any other accounting
principle if, in each case, such election or such other accounting principle
results in the amount of such Indebtedness being below or above the stated
principal amount of such Indebtedness, (ii) any change in GAAP occurring after
the date hereof as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on the date hereof or (iii) any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

      

 24 

 

SECTION 1.05.   Effectuation of Transactions. On the Closing Date, all
references herein to the Borrower and the Subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of the
Borrower made on the Closing Date contained in this Agreement shall be deemed
made, in each case, after giving effect to the Ixia Acquisition and the other
Transactions to occur on the Closing Date, unless the context expressly requires
otherwise.

Article II

The Credits

Section 2.01.        Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower, denominated in US
Dollars, on the Closing Date in a principal amount not to exceed such Lender’s
Commitment in effect on such date. Amounts repaid or prepaid in respect of Loans
may not be reborrowed.

Section 2.02.        Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)               Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans, as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c)                At the commencement of each Interest Period for any LIBOR
Borrowing, and at the time any ABR Borrowing is made, such Borrowing shall be in
an aggregate principal amount that is an integral multiple of US$1,000,000 and
not less than US$5,000,000; provided that a LIBOR Borrowing that results from a
continuation of an outstanding LIBOR Borrowing may be in an aggregate principal
amount that is equal to such outstanding Borrowing. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 LIBOR Borrowings outstanding.

(d)               Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or to
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03.        Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent (a) in the case of a LIBOR
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing. Such Borrowing Request shall be made
by hand delivery, e-mail or fax to the Administrative Agent of a written

 25 

 

Borrowing Request in a form approved by the Administrative Agent and signed by a
Financial Officer of the Borrower (or by telephone notification, confirmed
promptly by hand delivery, e-mail or fax to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by a Financial Officer of the Borrower); provided that a Borrowing
Request may be revoked by the Borrower (by notice to the Administrative Agent at
any time prior to 9:00 a.m., New York City time, on the day of the proposed
Borrowing), such revocation to be subject to Section 2.14 in the case of a
Borrowing Request for a LIBOR Borrowing. Each such telephonic or written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(a)                the principal amount of such Borrowing;

(b)               the date of such Borrowing, which shall be a Business Day;

(c)                the Type of such Borrowing;

(d)               in the case of a LIBOR Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

(e)                the location and number of the account to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04.        Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the Closing Date by wire transfer of immediately
available funds in US Dollars by 9:00 a.m., New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly remitting the amounts so received, in like funds, to
the account designated by the Borrower in the applicable Borrowing Request.

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the Closing Date that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
rate reasonably determined by the Administrative Agent to be the cost to it of
funding such

 26 

 

amount or (ii) in the case of the Borrower, the interest rate applicable to the
subject Loan pursuant to Section 2.11 (it being understood that nothing in this
paragraph shall require the Borrower to pay any interest in duplication of the
interest payable under such Section). If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any such payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

Section 2.05.        Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the Borrowing Request or as otherwise provided in
Section 2.03 and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in the Borrowing Request or as otherwise provided
in Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing and, in the case
of a LIBOR Borrowing, may elect Interest Periods therefor, all as provided in
this Section and on terms consistent with the other provisions of this
Agreement. The Borrower may elect different options with respect to different
portions of an affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing
and the Loans resulting from an election made with respect to any such portion
shall be considered a separate Borrowing.

(b)               To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable and shall be made by hand delivery, e-mail or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Financial Officer on behalf of the
Borrower (or by telephonic notification, confirmed promptly by hand delivery,
e-mail or fax to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by a Financial Officer
on behalf of the Borrower). Notwithstanding any other provision of this Section,
the Borrower shall not be permitted to elect an Interest Period for LIBOR Loans
that does not comply with Section 2.02(d).

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 27 

 

(iii)             the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and

(iv)             if the resulting Borrowing is to be a LIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

(e)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.

(f)                Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower (provided that no such
notice shall be required in the case of any Event of Default under clause (h) or
(i) of Article VII with respect to the Borrower), then, so long as an Event of
Default is continuing, no outstanding Borrowing may be converted to or continued
as a LIBOR Borrowing and, unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.06.        Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitment of each Lender shall automatically
terminate on the earlier of (a) 11:59 p.m., New York City time, on the
Commitment Termination Date (or in the case of clause (c) of the definition of
such term, the time specified in such clause) and (b) immediately following the
making of the Loan by such Lender on the Closing Date.

(b)               The Borrower may at any time terminate, or from time to time
reduce, the Commitments in whole or in part; provided that each reduction of the
Commitments shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$10,000,000 (or, in each case, such other
amount as is contemplated under Section 4.02(a)).

(c)                The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is

 28 

 

not satisfied. Any termination or reduction of the Commitments shall be
permanent. Each voluntary reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.07.        Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan made to the
Borrower as provided in Section 2.08.

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and,
if applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans or pay any other amounts due hereunder in
accordance with the terms of this Agreement.

(e)                Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.08.        Amortization of Loans. (a) The Borrower shall repay
Borrowings on the last day of each March, June, September and December,
commencing with the last day of the first full calendar quarter after the
Closing Date and ending on the last such day to occur prior to the Maturity
Date, in an aggregate principal amount for each such date equal to 2.5% of the
aggregate principal amount of the Loans made on the Closing Date (as such
amounts may be adjusted pursuant to paragraph (c) of this Section). Prior to any
repayment of any Borrowings under this Section, the Borrower shall notify the
Administrative Agent of the Borrowing or Borrowings to which such repayment
shall be applied. Each repayment of a Borrowing pursuant to this Section shall
be applied ratably to the Loans included in the repaid Borrowing.

 29 

 

(b)               To the extent not previously paid, all Borrowings shall be due
and payable on the Maturity Date.

(c)                Any prepayment of a Borrowing shall be applied to reduce the
subsequent scheduled repayments of the Borrowings in a manner determined at the
discretion of the Borrower and notified by the Borrower to the Administrative
Agent prior to such prepayment.

Section 2.09.        Prepayment of Loans. (a) The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to prior notice in accordance with
paragraph (b) of this Section.

(b)               The Borrower shall notify the Administrative Agent by a
written notice signed by a Financial Officer on behalf of the Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of such prepayment, and (ii) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of such prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment of Borrowings pursuant to this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
optional partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.

Section 2.10.        Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a ticking fee, which shall accrue at the
Applicable Rate set forth under the caption “Ticking Fee” in the definition of
such term on the daily amount of the Commitment of such Lender during the period
from and including the later of (i) March 31, 2017 and (ii) the Effective Date
until the earlier of (A) the Closing Date and (B) the termination or expiration
of all the Commitments. Accrued ticking fees shall be payable on the Closing
Date or on the date of termination or expiration of all the Commitments, as the
case may be. All ticking fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b)               The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

(c)                All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of ticking fees, to the Lenders entitled thereto. Fees paid shall not
be refundable under any circumstances.



 30 

 

SECTION 2.11.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate set forth
under the caption “ABR Margin” in the definition of such term.

(b)               The Loans comprising each LIBOR Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate set forth under the caption “LIBOR Margin” in the
definition of such term.

(c)                Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (following the expiration of any grace period
specified in Article VII), whether at stated maturity, upon acceleration or
otherwise, and remains unpaid, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2.00% per annum plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.

(d)               Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion or continuation
of any LIBOR Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion or continuation.

(e)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Adjusted LIBO Rate or
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.12.        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a LIBOR Borrowing:

(a)                the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

(b)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not, in their
reasonable judgment, adequately and fairly reflect the cost to such Lenders of
making or maintaining the Loans included in such Borrowing for such Interest
Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no

 31 

 

longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, an affected LIBOR
Borrowing, shall be ineffective, (ii) any affected LIBOR Borrowing shall be
continued as an ABR Borrowing and (iii) any Borrowing Request for an affected
LIBOR Borrowing shall be deemed to be a request for an ABR Borrowing.

Section 2.13.        Increased Costs. (a) If any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate);

(ii)               impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans; or

(iii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs or expenses incurred or reduction suffered.

(b)               If any Lender determines in good faith that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)                A certificate of a Lender setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b)  of this
Section and the manner in which such amount or amounts have been determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay to such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 32 

 

(d)               Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs, expenses or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law or other circumstance
giving rise to such increased costs, expenses or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law or other circumstance giving rise to such increased costs, expenses or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e)                Notwithstanding any other provision of this Section, no
Lender shall demand compensation for any increased or other cost or reduction
pursuant to this Section if it shall not at the time be the general policy or
practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

Section 2.14.        Break Funding Payments. In the event of (a) the payment of
any principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or an optional
prepayment of Loans), (b) the conversion of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date or in the amount specified in
any notice delivered pursuant hereto (whether or not such notice may be revoked
in accordance with the terms hereof) or (d) the assignment of any LIBOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.17, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense (but
not for any anticipated profits) attributable to such event. In the case of a
LIBOR Loan, such loss, cost or expense to any Lender attributable to any such
event shall be deemed to include an amount reasonably determined by such Lender
to be equal to the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate, that would have been applicable to such Loan (and, for
avoidance of doubt, without giving effect to any Applicable Rate that would
otherwise have been applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate that
such Lender would bid were it to bid, at the commencement of such period, for
deposits in US Dollars of a comparable amount and period from other banks in the
London interbank market. The Borrower shall also compensate each Lender for the
loss, cost or expense attributable to any failure by the Borrower to deliver a
timely Interest Election Request with respect to a LIBOR Borrowing. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.15.        Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction or withholding for Taxes except as required by
applicable law. If any

 33 

 

applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) required the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)               In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or, at the
option of the Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

(c)                The Borrower shall indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Recipient on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 34 

 

(f)                (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax under the law of the jurisdiction in which the
Borrower is resident or located, or any treaty to which such jurisdiction is a
party, with respect to payments made under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent, as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and containing all applicable documentation
(together, if requested by such Lender, with a certified English translation
thereof). In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.15(f)(ii)(A), (ii)(B) or (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)               Without limiting the generality of the foregoing,

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 35 

 

(2)       executed originals of IRS Form W-8ECI;

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-4 on behalf of each such direct or
indirect partner;

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 36 

 

Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(g)               If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts paid pursuant to this Section), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, under this Section with
respect to Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of the indemnified party,
agrees to repay to the indemnified party the amount paid pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event the indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)               Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

(i)                 For purposes of this Section, the term “applicable law”
includes FATCA.

Section 2.16.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees or otherwise) prior to the
time required hereunder for such payment or, if no such time is expressly
required, prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without any defense, set-off, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent for the account of the
applicable Lenders to such account as the Administrative Agent shall from time
to time specify in one or more notices delivered to the Borrower, except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder and under each other Loan Document shall
be made in US Dollars. Any payment

 37 

 

required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(c)                If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders the amount
due. In such event, if the Borrower has not in fact made such payment, then each
applicable Lender severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 38 

 

(e)                If any Lender shall fail to make any payment required to be
made by it hereunder to or for the account the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.04(b),
2.16(d) or 9.03(c)), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

Section 2.17.        Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests any payments under Section 2.13, or if the Borrower is required
to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b)               If (i) any Lender requests any payments under Section 2.13,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender becomes a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04, with
the Borrower or the replacement Lender paying any applicable processing or
recordation fees), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (which consent shall not unreasonably be withheld), (B)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments and (D) in the case of
any such assignment and delegation resulting from the status of such Lender as a
Non-Consenting Lender, such assignment, together with any assignments by other
Non-Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment

 39 

 

and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

Section 2.18.        Defaulting Lenders. (a) Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i)                 ticking fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.10(a); and

(ii)               the Commitment and the Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

(b)               In the event that the Administrative Agent and the Borrower
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall cease to be a
Defaulting Lender for all purposes hereof.

Article III

Representations and Warranties

The Borrower represents and warrants to the Lenders, on the Effective Date
(other than as to matters set forth in Section 3.14) and on the Closing Date,
that:

Section 3.01.        Organization; Powers. Each of the Borrower and its
Subsidiaries (a) are duly organized, validly existing and in good standing (to
the extent such concept is recognized in the jurisdiction of organization
thereof) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, in each case (other than with
respect to organization, existence and good standing in its jurisdiction of
organization of the Borrower), except where the failure to do so, individually
or in the aggregate, would not be materially likely to have a Material Adverse
Effect.

Section 3.02.        Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by the Borrower will constitute, a legal,
valid and binding obligation of the Borrower, enforceable

 40 

 

against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03.        Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate the
charter, by-laws or other organizational documents of the Borrower, (c) will not
violate any applicable law, rule or regulation or any order of any Governmental
Authority, (d) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or their respective assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
or their respective assets pursuant to the terms of any indenture, agreement or
other instrument binding on the Borrower or any of its Subsidiaries, except in
each case (other than in the case of clause (b), (d) (solely as to any such
indenture, agreement or other instrument governing or evidencing any Material
Indebtedness) or (e)), where the absence of such consent or approval, or the
failure to make such registration or filing, or take such other action, or such
violation, default or payment would not be materially likely, individually or in
the aggregate, to have a Material Adverse Effect.

Section 3.04.        Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of operations, comprehensive income, stockholders equity and cash
flows as of the end of and for the fiscal year ended October 31, 2016, reported
on by PricewaterhouseCoopers LLP, an independent registered public accounting
firm. Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such date and for such period
in accordance with GAAP.

(b)               Since October 31, 2016, there has been no event or condition
that has had, or would be reasonably expected to have, a material adverse effect
on the business, assets, operations or financial condition of the Borrower and
the Subsidiaries, taken as a whole.

Section 3.05.        Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that would be
materially likely, individually or in the aggregate, to have a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b)               Except with respect to any matters that, individually or in
the aggregate, would not be materially likely to have a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim

 41 

 

with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

Section 3.06.        Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, has not
resulted and would not be materially likely to have a Material Adverse Effect.
No Default has occurred and is continuing.

Section 3.07.        Investment Company Status. The Borrower is not an
“investment company” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940.

Section 3.08.        Properties. (a) Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except where the failure to have such title
or such leasehold interests, individually or in the aggregate, has not resulted
in and would not be materially likely to have a Material Adverse Effect.

(b)               Each of the Borrower and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not be
materially likely to have a Material Adverse Effect.

Section 3.09.        Federal Reserve Regulations. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of the
provisions of the regulations of the Board of Governors, including Regulation U
or Regulation X. Not more than 25% of the value of the assets of the Borrower
individually, or of the Borrower and the Subsidiaries on a consolidated basis,
subject to any provision of this Agreement under which the sale, pledge or
disposition of assets is restricted (within the meaning of Regulation U), will
consist of margin stock (as defined in Regulation U).

Section 3.10.        Taxes. The Borrower and its Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant to any assessment received by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves (to the extent required by GAAP) or
(b) to the extent that the failure to do so would not, individually or in the
aggregate, be materially likely to have a Material Adverse Effect.

Section 3.11.        ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability

 42 

 

is reasonably expected to occur, would be materially likely to be expected to
have a Material Adverse Effect.

Section 3.12.        Disclosure. Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other written
information (taken as a whole) (other than projections, other forward looking
information and information of a general economic or industry specific nature)
furnished by or on behalf of the Borrower to the Administrative Agent, any
Arranger, the Syndication Agent, any Documentation Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and other forward looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time made and at the time so furnished (it being
understood and agreed that actual results may vary materially from the
projections).

Section 3.13.        AML Laws; Anti-Corruption Laws and Sanctions. The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions. None of (a) the Borrower, any Subsidiary, or,
to the knowledge of the Borrower, any of their respective directors, officers,
employees or Affiliates, or (b) to the knowledge of the Borrower, any agent of
the Borrower, or any Subsidiary or other Affiliate that will act in any capacity
in connection with or benefit from the credit facility established hereby, (i)
is a Sanctioned Person or (ii) is in material violation of AML Laws,
Anti-Corruption Laws, or Sanctions. No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, borrower,
guarantor, agent, or otherwise. The Borrower represents that, except as
disclosed to the Administrative Agent and the Lenders prior to the date of this
Agreement, neither it nor any of its Subsidiaries, nor its parent company, or,
to the knowledge of the Borrower, any other Affiliate has engaged in or intends
to engage in any dealings or transactions with, or for the benefit of, any
Sanctioned Person or with or in any Sanctioned Country.

Section 3.14.        Solvency. As of the Closing Date, after giving effect to
the consummation of the Ixia Acquisition and the other Transactions, including
the making of the Loans under the Credit Agreement, and after giving effect to
the application of the proceeds of such Indebtedness, (a) the fair value of the
assets of the Borrower and the Subsidiaries, on a consolidated basis, exceeds,
on a consolidated basis, their debts and liabilities, subordinated, contingent
or otherwise, (b) the present fair saleable value of the property of the
Borrower and the Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
the Borrower and the Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and

 43 

 

(d) the Borrower and the Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

Article IV

Conditions

Section 4.01.        Effective Date. This Agreement and the Commitments of the
Lenders hereunder shall become effective on the first date on which the
following conditions precedent shall have been satisfied (or waived in
accordance with Section 9.02):

(a)                The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic image scan transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b)               The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Cleary Gottlieb Steen & Hamilton LLP, counsel for the Borrower,
covering such matters relating to the Borrower, this Agreement or the
Transactions as the Administrative Agent shall reasonably request.

(c)                The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d)               The Administrative Agent and the Arrangers shall have received
a certificate, dated the Effective Date and signed by a Financial Officer of the
Borrower, acknowledging that upon the effectiveness of the Commitments on the
Effective Date, the aggregate principal amount of the Bridge Facility will be
reduced by the aggregate amount of the Commitments.

(e)                The Administrative Agent and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced at least two Business Days prior to the
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(f)                The Administrative Agent and the Lenders shall have received,
at least two Business Days prior to the Effective Date, all documentation and
other information relating to the Borrower requested by them at least 10
Business Days prior to the Effective Date for purposes of ensuring compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.

 44 

 

(g)               The amendment and restatement of the Revolving Credit
Agreement to give effect to certain amendments as provided therein shall have
become (or, substantially contemporaneously with this Agreement becoming
effective, shall become) effective, and the Arrangers shall have received a copy
of the definitive Revolving Credit Agreement as so amended and restated.

The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Effective Date, and such notice shall be conclusive and
binding upon all parties hereto.

Section 4.02.        Conditions Precedent to Closing Date. The obligation of
each Lenders to make Loans hereunder is subject to the occurrence of the
Effective Date, the receipt of a Borrowing Request in accordance herewith and to
the satisfaction of the following conditions precedent (or waiver in accordance
with Section 9.02):

(a)                The Arrangers shall have received a copy of the definitive
Ixia Acquisition Agreement, together with all closing deliverables thereunder,
certified by the Borrower as complete and correct. The Ixia Acquisition shall
have been (or, substantially contemporaneously with the making of Loans
hereunder, shall be) consummated pursuant to and on the terms set forth in the
Ixia Acquisition Agreement, without giving effect to any amendments, waivers or
other modifications thereto, or any consents thereunder, that in each case are
materially adverse to the interests of the Lenders or the Arrangers, unless the
Arrangers shall have provided their written consent thereto (it being understood
that (i) any reduction of less than 10% in the merger consideration for the Ixia
Acquisition will be deemed not to be materially adverse to the Lenders and the
Arrangers, provided that the aggregate principal amount of the Bridge Facility
(and, after the Bridge Facility shall have been reduced to zero, the aggregate
amount of the Commitments) shall have been reduced on a dollar-for-dollar basis,
and (ii) any increase of less than 10% in the merger consideration for the Ixia
Acquisition will be deemed not to be materially adverse to the Lenders and the
Arrangers, provided that such increase is solely in the form of the common stock
of the Borrower issued as part of the merger consideration for the Ixia
Acquisition).

(b)               Since the date of the Ixia Acquisition Agreement, there has
not been an Ixia Material Adverse Effect.

(c)                The Arrangers shall have received (i) audited consolidated
financial statements of the Borrower, prepared in accordance with GAAP, for each
of its three most recent fiscal years ended at least 60 days prior to the
Closing Date (and the related audit reports), (ii) audited consolidated
financial statements of Ixia, prepared in accordance with GAAP, for the three
most recent fiscal years ended at least 60 days prior to the Closing Date (or
such lesser number of fiscal years to the extent such lesser number would be
indicated by Ixia’s significance pursuant to the Regulation S-X significance
tests) (and the related audit report or reports), (iii) unaudited consolidated
financial statements of the Borrower, prepared in accordance with GAAP, for any
fiscal quarter (other than the fourth fiscal quarter) ended after the date of
its most recent audited financial statements delivered pursuant to clause (i)
above (and corresponding periods of any prior year) and more than 40 days prior
to the Closing Date, and (iv) unaudited

 45 

 

consolidated financial statements of Ixia, prepared in accordance with GAAP, for
any fiscal quarter (other than the fourth fiscal quarter) ended after the date
of its most recent audited financial statements delivered pursuant to clause
(ii) above (and corresponding periods of any prior year) and more than 40 days
prior to the Closing Date, and in respect of each of clauses (i) through (iv)
meeting the requirements of Regulation S-X under the Securities Act. The
Borrower’s and Ixia’s public filing with the SEC under the Exchange Act of any
required financial statements will satisfy the requirements of this
paragraph (c).

(d)               The Administrative Agent, the Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced at least two Business Days prior
to the Closing Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(e)                Substantially concurrently with the consummation of the Ixia
Acquisition, the Ixia Refinancing shall be consummated, and the Arrangers shall
receive customary payoff documentation in respect thereof.

(f)                The Administrative Agent and the Arrangers shall have
received (i) a certificate, dated the Closing Date and signed by the President,
a Vice President or a Financial Officer of the Borrower, confirming satisfaction
of the conditions set forth in paragraphs (a) (solely as to the second sentence
thereof), (b) and (g) of this Section and (ii) a certificate, dated the Closing
Date and signed by the chief financial officer of the Borrower, substantially in
the form of Exhibit C, demonstrating solvency (on a consolidated basis) of the
Borrower and the Subsidiaries as of the Closing Date after giving effect to the
Transactions.

(g)               At the time of and upon giving effect to the borrowing and
application of the Loans on the Closing Date, (i) the Acquired Business
Representations shall be true and correct, (ii) the Specified Representations
shall be true and correct in all material respects (without duplication of any
materiality qualifier set forth therein) and (iii) there shall not exist any
Event of Default under clause (a), (b), (h) or (i) of Article VII.

Article V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 5.01.        Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for transmission to each Lender:

(a)                within 90 days after the end of each fiscal year of the
Borrower (or, if earlier, the date on which the Borrower files the same with the
SEC), a copy of its audited consolidated balance sheet and related consolidated
statements of operations,

 46 

 

comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, accompanied by a report of PricewaterhouseCoopers
LLP or other independent registered public accounting firm of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of the related audit)
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and the Subsidiaries on a consolidated basis as of the end
of and for such fiscal year in accordance with GAAP consistently applied;

(b)               within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, the date on which
the Borrower files the same with the SEC), a copy of its consolidated balance
sheet and related consolidated statements of operations and comprehensive income
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year and the related statement of cash flows for the then elapsed portion
of such fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (which certification requirement shall be deemed satisfied by the
execution by a Financial Officer of the certification required to be filed with
the SEC pursuant to Item 601 of Regulation S-K);

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate signed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.07 (including whether any Acquisition Indebtedness has been
excluded from the calculation of Adjusted Consolidated Total Indebtedness);

(d)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or distributed by the Borrower to
its stockholders generally, as the case may be; and

(e)                promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower and the Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request; provided that in no event shall
the Borrower be required to disclose information (x) to the extent that such
disclosure to the Administrative Agent or such Lender violates any bona fide
contractual confidentiality obligations by which it is bound, so long as (i)
such

 47 

 

obligations were not entered into in contemplation of this Agreement or any of
the other Transactions and (ii) such obligations are owed by it to a third
party, or (y) as to which it has been advised by counsel that provision of such
information to the Administrative Agent or such Lender would give rise to a
waiver of attorney-client privilege.

Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if and when such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on DebtDomain or any similar site to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov or the website of the Borrower at
http://www.keysight.com. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

Section 5.02.        Notices of Material Events. The Borrower will furnish to
the Administrative Agent prompt written notice of the following:

(a)                the occurrence of any Default;

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against the Borrower or
any Subsidiary that would be materially likely to have a Material Adverse
Effect;

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would be materially likely to be
expected to result in liability of the Borrower and the Subsidiaries in an
aggregate amount exceeding US$100,000,000; and

(d)               any other development that has had, or in the judgment of the
Borrower would be materially likely to have, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of the Borrower) and any
action taken or proposed to be taken with respect thereto.

Section 5.03.        Existence. The Borrower will, and will cause each
Subsidiary to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
permitted by Section 6.04; provided that this Section shall not require the
preservation of the legal existence of any Subsidiary if the Borrower shall
determine that the preservation of such existence is no longer necessary or
desirable in the conduct of the business of the Borrower and the Subsidiaries
taken as a whole.

Section 5.04.        Businesses and Properties. Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, the Borrower will, and will cause each
Subsidiary to, at all times (a) do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect the rights,
licenses, permits, franchises, patents, copyrights, trademarks and trade names
material to

 48 

 

the conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.

Section 5.05.        Payment of Taxes. The Borrower will, and will cause each of
the Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith, (b) the Borrower or the applicable Subsidiary has
set aside on its books adequate reserves with respect thereto to the extent
required by GAAP and (c) the failure to make payment pending such contest would
not be materially likely to be expected to have a Material Adverse Effect.

Section 5.06.        Insurance. The Borrower will, and will cause its
Subsidiaries, as appropriate, to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Borrower and its
Subsidiaries may self-insure up to the same extent as other companies of similar
size engaged in comparable businesses.

Section 5.07.        Books and Records; Inspection Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, to the extent required
by GAAP. The Borrower will, and will cause each of the Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Borrower).

Section 5.08.        Compliance with Laws. The Borrower will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, including
Environmental Laws and ERISA, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. In addition, the Borrower will maintain in effect policies and
procedures designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, applicable AML Laws and applicable Sanctions.

Section 5.09.        Use of Proceeds. The Borrower will use the proceeds of the
Loans only to finance, in part, the Ixia Acquisition and the Ixia Refinancing
and the payment of fees and expenses related thereto. The Borrower will not
permit the proceeds of any Loan to be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X. The Borrower will not permit more than
25% of the value of the assets of the Borrower individually, or of the Borrower
and the Subsidiaries on a consolidated basis, that are subject to any provision
of this Agreement under which the sale, pledge or disposition of assets is
restricted (within the meaning of Regulation U) to consist of margin stock (as
defined in Regulation U).



 49 

 



Article VI


Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.01.        Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
permit to exist any preferred stock or other preferred equity interests, except:

(a)                Indebtedness under this Agreement;

(b)               Indebtedness, preferred stock or other preferred equity
interests existing on the date hereof and set forth on Schedule 6.01 and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or replacement and any accrued interest on such
Indebtedness);

(c)                Indebtedness, preferred stock or preferred equity interests
of Subsidiaries existing at the time they become Subsidiaries (or, in the case
of any Indebtedness, merged or consolidated with or into the Borrower or any
Subsidiary) after the date hereof and not incurred or issued or sold in
contemplation of their becoming Subsidiaries (or such merger or consolidation)
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or replacement and any accrued interest on such
Indebtedness);

(d)               Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement by such Subsidiary of any fixed or
capital assets, including Capital Lease Obligations, provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than by the amount of any fees, original issue
discount, costs and expenses in connection with such extension, renewal or
replacement and any accrued interest on such Indebtedness);

(e)                Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary, or any preferred stock or other preferred equity interests of any
Subsidiary held by the Borrower or any other Subsidiary; provided that no such
Indebtedness, preferred stock or other preferred equity interests shall be
assigned to, or subjected to any Lien in favor of, a Person other than the
Borrower or a Subsidiary;

(f)                Indebtedness of any Subsidiary as an account party in respect
of letters of credit or letters of guarantee, in each case backing obligations
that do not constitute Indebtedness of any Subsidiary;

 50 

 

(g)               Indebtedness consisting of industrial development, pollution
control or other revenue bonds or similar instruments issued or guaranteed by
any Governmental Authority;

(h)               other Indebtedness and preferred stock and other preferred
equity interests; provided that the sum, without duplication, of (i) the
aggregate principal amount of the outstanding Indebtedness, and the aggregate
liquidation preference value of the outstanding preferred stock and other
preferred equity interests, permitted by this clause (h), (ii) the aggregate
principal amount of the outstanding Indebtedness secured by Liens (including
Liens deemed to exist in connection with Securitization Transactions) permitted
by Section 6.02(j) and (iii) the Attributable Debt in respect of Sale-Leaseback
Transactions permitted by Section 6.03(b) does not at any time exceed the
greater of (A) US$400,000,000 and (B) 10% of Consolidated Stockholders’ Equity;
provided further that no Subsidiary will be permitted under this clause (h) to
provide a Guarantee in respect of the Revolving Credit Agreement unless,
substantially concurrently therewith, such Subsidiary also provides a Guarantee
in respect of the Obligations on terms that are no less favorable to the Lenders
than the terms of such Guarantee in respect of the Revolving Credit Agreement;
and

(i)                 Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof.

Section 6.02.        Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a)                Permitted Liens;

(b)               (i) Liens created under this Agreement and (ii) Liens on cash
collateral provided by the Borrower to any issuing bank under the Revolving
Credit Agreement in respect of Collateralized Letters of Credit (as defined in
the Revolving Credit Agreement) as contemplated by Section 2.05(n) of the
Revolving Credit Agreement (or any successor provision);

(c)                Liens existing on the date hereof and set forth on Schedule
6.02 and any extensions, renewals or replacements thereof; provided that (i) no
such Lien shall apply to any other assets of the Borrower or any Subsidiary,
other than improvements and accessions to the subject assets and proceeds
thereof, and (ii) no such Lien shall secure obligations other than those that it
secured on the date hereof and permitted extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than by the amount of any fees, original issue discount, costs and expenses in
connection with such extension, renewal or replacement and any accrued interest
on such obligation);

 51 

 

(d)               Liens on assets existing at the time such assets are acquired
by the Borrower or a Subsidiary and any extensions, renewals or replacements
thereof; provided that (i) no such Lien is created in contemplation of or in
connection with any such acquisition, (ii) no such Lien shall apply to any other
assets of the Borrower or any Subsidiary, other than improvements and accessions
to the subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date of such acquisition and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (other than by the amount of any fees,
original issue discount, costs and expenses in connection with such extension,
renewal or replacement and any accrued interest on such obligation);

(e)                Liens on assets of any Person at the time such Person becomes
a Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into the Borrower or a Subsidiary in a transaction
permitted hereunder) after the date hereof and any extensions, renewals and
replacements thereof; provided that (i) no such Lien is created in contemplation
of or in connection with such Person becoming a Subsidiary (or such merger or
consolidation), (ii) no such Lien shall apply to any other assets of the
Borrower or any Subsidiary, other than improvements and accessions to the
subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date such Person becomes a
Subsidiary (or is so merged or consolidated) and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by the amount of any fees, original issue discount, costs
and expenses in connection with such extension, renewal or replacement and any
accrued interest on such obligation);

(f)                Liens securing Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(including Liens deemed to exist in connection with Capital Lease Obligations)
acquired after the date hereof to the extent such Liens are created at the time
of or within 180 days after the acquisition, or the completion of such
construction or improvement, of such fixed or capital assets, and any Liens
securing extensions, renewals and replacements of such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or replacement and any accrued interest on such
Indebtedness); provided that no such Lien shall apply to any assets of the
Borrower or any Subsidiary, other than the subject fixed or capital assets,
improvements and accessions thereto and proceeds thereof;

(g)               customary Liens arising from or created in connection with the
issuance of trade letters of credit for the account of the Borrower or any
Subsidiary supporting obligations not constituting Indebtedness; provided that
such Liens encumber only the raw materials, inventory, machinery or equipment in
connection with the purchase for which such letters of credit are issued;

(h)               Liens on assets of Subsidiaries securing obligations owed to
the Borrower or one or more other Subsidiaries;

 52 

 

(i)                 Liens on cash collateral or government securities to secure
obligations under Hedging Agreements; provided that the aggregate value of any
collateral so pledged does not exceed US$30,000,000 in the aggregate at any
time;

(j)                 other Liens securing or deemed to exist in connection with
Indebtedness and sales of accounts receivable and interests therein pursuant to
Securitization Transactions; provided that the sum, without duplication, of
(i) the aggregate principal amount of the outstanding Indebtedness secured by
Liens or deemed to exist in connection with Securitization Transactions
permitted by this clause (j), (ii) the aggregate principal amount of the
outstanding Indebtedness and the aggregate liquidation preference value of the
outstanding preferred stock and other preferred equity interests permitted by
Section 6.01(h) and (iii) the Attributable Debt in respect of Sale-Leaseback
Transactions permitted by Section 6.03(b) does not at any time exceed the
greater of (A) US$400,000,000 and (B) 10% of Consolidated Stockholders’ Equity;
provided further that neither the Borrower nor any Subsidiary may create or
permit to exist in reliance on this clause (j) any Liens on its properties or
assets securing any obligations under the Revolving Credit Agreement unless such
properties or assets also secure, on an equal and ratable basis pursuant to
documentation reasonably satisfactory to the Administrative Agent, the
Obligations;

(k)               in connection with the sale or transfer of any equity
interests or other assets in a transaction permitted hereunder, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;

(l)                 in the case of (i) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or (ii) the equity interests in any Person that is
not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to equity interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreements;
and

(m)             Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for any acquisition
or other transaction permitted hereunder.

Section 6.03.        Sale and Leaseback Transactions. The Borrower will not, and
will not permit any Subsidiary to, enter into or be a party to any
Sale-Leaseback Transaction, except:

(a)                Sale-Leaseback Transactions existing on the date hereof and
set forth on Schedule 6.03 and extensions, renewals or replacements of any such
Sale-Leaseback Transaction; provided that the assets subject to any such
extended, renewed or replaced Sale-Leaseback Transaction shall include only the
assets subject thereto on the date hereof, improvements and accessions thereto
and proceeds thereof; and

 53 

 

(b)               other Sale-Leaseback Transactions; provided that the sum,
without duplication, of (i) the aggregate Attributable Debt in respect of
Sale-Leaseback Transactions permitted by this clause (b), (ii) the aggregate
principal amount of the outstanding Indebtedness, and the aggregate liquidation
preference value of the outstanding preferred stock and other preferred equity
interests, permitted by Section 6.01(h) and (iii) the aggregate principal amount
of the outstanding Indebtedness secured by Liens (including Liens deemed to
exist in connection with Securitization Transactions) permitted by
Section 6.02(j) does not at any time exceed the greater of (A) US$400,000,000
and (B) 10% of Consolidated Stockholders’ Equity.

Section 6.04.        Fundamental Changes. (a) The Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) assets representing all or substantially all the consolidated
assets of the Borrower and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving pro forma effect thereto (as if the relevant
transaction and any related incurrence or repayment of Indebtedness had occurred
at the beginning of the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Sections 5.01(a) or 5.01(b)
or, prior to the delivery of any such financial statements, at October 31, 2016)
no Default shall have occurred and be continuing (i) any Person may merge into
or consolidate with the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge into
or consolidate with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (iii) any Subsidiary may liquidate or dissolve or, so
long as such transaction does not constitute a transfer or other disposition (in
one transaction or in a series of transactions) of all or substantially all the
consolidated assets of the Borrower and the Subsidiaries (whether now owned or
hereafter acquired), merge with or into any other Person (other than the
Borrower).

(b)               The Borrower will not, and will not permit any Subsidiary to,
engage to any extent material to the Borrower and the Subsidiaries on a
consolidated basis in any business other than the businesses of the type
conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses reasonably related or complementary thereto.

Section 6.05.        Transactions with Affiliates. The Borrower will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;
(b) transactions between or among the Borrower and the Subsidiaries (or between
or among two or more Subsidiaries) not involving any other Affiliate; and
(c) compensation arrangements for directors or executive officers approved by
the Board of Directors of the Borrower or the compensation committee of such
Board of Directors; provided that nothing contained in this Section shall
prevent the Borrower from paying dividends or making other cash distributions to
its stockholders.

  

 54 

 

SECTION 6.06.   estrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, enter into any agreement that (a) restricts the
ability of the Borrower or any Subsidiary to create or permit to exist any Lien
that secures the Obligations outstanding under this Agreement or (b) restricts
the ability of any Subsidiary to pay dividends or other distributions to the
Borrower or other Subsidiaries or to make loans or advances to the Borrower or
other Subsidiaries or to repay loans or advances made by the Borrower or other
Subsidiaries to it or to Guarantee the Obligations outstanding under this
Agreement; provided that the foregoing shall not apply to:

(a)                restrictions or conditions imposed by law or by this
Agreement;

(b)               restrictions or conditions existing on the date hereof and set
forth in Schedule 6.06 (or to any extension, amendment, modification, renewal or
replacement thereof not expanding the scope of any such restriction or
condition);

(c)                restrictions or conditions that are binding on a Subsidiary
at the time such Subsidiary first becomes a Subsidiary, so long as such
restrictions or conditions were not entered into in contemplation of such Person
becoming a Subsidiary, to the extent such restrictions and conditions apply only
to such Subsidiary and not to any other Subsidiary;

(d)               restrictions or conditions in agreements that represent or
secure Indebtedness of a Foreign Subsidiary, provided that such restrictions or
conditions apply solely to such Foreign Subsidiary;

(e)                restrictions or conditions that are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures and applicable solely to such joint ventures;

(f)                restrictions or conditions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 and 6.02 but solely to the extent any
negative pledge or other restriction on Liens relates to the property financed
by such Indebtedness, and negative pledge clauses in favor of any holder of
Indebtedness permitted under this Agreement that restrict Liens unless the
holder of such Indebtedness is equally and ratably secured thereby;

(g)               customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or of any assets pending such sale to the
extent that such restrictions and conditions apply only to the Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder;

(h)               restrictions and conditions imposed upon any project finance,
securitization or other special purpose Subsidiary in connection with any
incurrence by it of Indebtedness permitted hereunder if (i) the principal
obligations arising under such transaction are solely obligations of such
Subsidiary and are non-recourse to the Borrower or any other Subsidiary and
(ii) such restrictions apply only to such Subsidiary and not to any other
Subsidiary;

 55 

 

(i)                 restrictions and conditions imposed on the transfer of
licensed intellectual property and customary provisions in leases, licenses or
other agreements that restrict the assignment, sublease or sublicense of such
agreements or any rights thereunder;

(j)                 customary financial covenants affecting the maintenance or
retention of assets or capital by a Subsidiary;

(k)               restrictions and conditions imposed by the Revolving Credit
Agreement as in effect on the date hereof or by definitive documents governing
any other Indebtedness of the Borrower or any Subsidiary (including the Bridge
Facility) so long as such restrictions and conditions governing any such other
Indebtedness are not materially less favorable to the interests of the Lenders
than those restrictions and covenants contained in the Revolving Credit
Agreement as in effect on the date hereof; and

(l)                 restrictions or conditions imposed by any agreement relating
to secured Indebtedness that is permitted under Section 6.01 and 6.02, to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness; provided that, in the case of any such Indebtedness that is
secured by any Lien permitted by Section 6.02(j), if such Lien extends to all or
substantially all of the assets of the Borrower and the Subsidiaries (other than
Foreign Subsidiaries) (it being understood that, for purposes of the foregoing
determination, customary exceptions for “excluded property” shall be disregarded
and such Lien shall be deemed to extend to such “excluded property”), the
applicable agreements shall not restrict the Borrower and the Subsidiaries from
creating, incurring or permitting to exist Liens upon any of their assets to
secure the Obligations so long as the aggregate principal amount of any
Indebtedness so secured does not, at any time, exceed the total of the
Commitments in effect at such time (or, if the Commitments have terminated, then
most recently in effect).

The Borrower will not permit any restrictive agreements under this Section 6.06
that, individually or in the aggregate, would limit the ability of the
Subsidiaries, taken as a whole, to pay dividends or make distributions to the
Borrower to the extent that such dividends or distributions are required in
order to enable the Borrower to perform its obligations under this Agreement.

Section 6.07.        Financial Covenants. (a) The Borrower will not at any time
permit the ratio of (i) Adjusted Consolidated Total Indebtedness at such time to
(ii) Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters to be greater than (A) with respect to the period prior to the
Closing Date, 3.50 to 1.00, (B) with respect to the period commencing on the
Closing Date and ending on the last day of the fourth full fiscal quarter after
the Closing Date, 4.00 to 1.00, (C) with respect to the period commencing on the
day after the last day of the fourth full fiscal quarter after the Closing Date
and ending on the last day of the sixth full fiscal quarter after the Closing
Date, 3.75 to 1.00 and (D) from and after the day after the last day of the
sixth full fiscal quarter after the Closing Date, 3.50 to 1.00.

(b)       The Borrower will not at any time permit the ratio of (i) Consolidated
EBITDA to (ii) consolidated interest expense, in each case for the most recently
ended period of four fiscal quarters, to be less than 3.00 to 1.00.



 56 

 

SECTION 6.08.   Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
and their respective directors, officers, employees, Affiliates and agents shall
not use, directly or indirectly, the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, other
Affiliate, joint venture partner or other Person, (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or AML Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or involving any goods originating in or
with a Sanctioned Person or Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions by any Person (including any Person
participating in the transactions contemplated hereunder, whether as
underwriter, advisor lender, investor or otherwise).

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)                the Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

(c)                any representation, warranty or certification made or deemed
made by or on behalf of the Borrower in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

(d)               the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.09 or in Article VI;

(e)                the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 57 

 

(f)                the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable (but only after all the periods of
grace, if any, applicable thereto have lapsed);

(g)               any event or condition occurs that results in any Material
Indebtedness becoming due or being terminated or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity, or that
enables or permits (all the periods of grace, if any, applicable thereto having
lapsed, but with or without the giving of notice) the holder or holders of any
Material Indebtedness (or, in the case of any Securitization Transaction, the
purchasers or lenders thereunder or, in the case of any Hedging Agreement, the
counterparties thereto) or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to terminate or require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due or is required to be prepaid, repurchased,
redeemed or defeased as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, (ii) any Indebtedness that
becomes due or is prepaid, repurchased, redeemed or defeased as a result of a
refinancing thereof or (iii) any Acquisition Indebtedness incurred in connection
with an Acquisition (including the Ixia Acquisition) prior to the date such
Acquisition is consummated that becomes due or is required to be prepaid,
repurchased, redeemed or defeased on account of such Acquisition not having been
consummated prior to a specified date;

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)                 the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking liquidation
(other than any liquidation of a Subsidiary permitted by Section 6.04(a)(iii)),
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

 58 

 

(j)                 the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k)               one or more judgments for the payment of money in an aggregate
amount in excess of US$100,000,000 (net of any available insurance provided by a
solvent and unaffiliated insurer that has not disputed coverage) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or a judgment creditor shall have
attached or levied upon any assets of the Borrower or any Subsidiary to enforce
any such judgment (but only if such attachment or levy shall not be effectively
stayed);

(l)                 an ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, would be materially likely to result in liability of the
Borrower and the Subsidiaries in an aggregate amount in excess of
US$100,000,000; or

(m)             a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

It is understood and agreed that, without limiting the conditions precedent set
forth in Article IV, (i) any failure by the Borrower or any of its Subsidiaries
to comply with any covenant or agreement set forth in Article V or VI, in each
case, prior to the funding of the Loans on the Closing Date, and (ii) any
inaccuracy of the representations and warranties set forth in Article III made
by the Borrower on the Effective Date, in each case, shall not constitute an
Event of Default or give rise to any rights or remedies of the Administrative
Agent or the Lenders or any other Person against the Borrower, in each case,
until after the funding of the Loans on the Closing Date occurs. After the
funding of the Loans on the Closing Date, all the rights and remedies of the
Administrative Agent and the Lenders in respect of any such failure or
inaccuracy shall, if it would constitute an Event of Default in the absence of
this paragraph, be available and may be exercised by them notwithstanding that
such rights and remedies were not available prior to such time as a result of
the provisions of this paragraph (it being further understood and agreed that
nothing in this paragraph shall be, or is intended to be, a waiver of

 59 

 

any Event of Default or, after the funding of the Loans on the Closing Date, of
any right or remedy of the Administrative Agent or any Lender in respect thereof
provided for herein or under applicable law).

Article VIII

The Administrative Agent

Section 8.01.        Appointment and Authority. Each of the Lenders hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors to serve as Administrative Agent under the
Loan Documents, and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article (other than
Section 8.06, which shall also be for the benefit of the Borrower) are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have rights as a third-party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 8.02.        Rights as a Lender. Any Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any of the Subsidiaries or any other Affiliate thereof as if it were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Section 8.03.        Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 9.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, could expose
the Administrative Agent to liability or to be contrary to any Loan Document or
applicable law, rule or regulation,

 60 

 

including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any debtor relief law, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
final, non-appealable judgment of a court of competent jurisdiction). The
Administrative Agent shall be deemed to have no knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made or deemed
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein as being acceptable or satisfactory to the Administrative Agent.

Section 8.04.        Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05.        Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties

 61 

 

of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 8.06.        Resignation or Removal of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower and
subject to the consent of the Borrower (so long as no Event of Default under
clause (a) (b) (h) or (i) of Article VII has occurred and is continuing at such
time), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring or removed

 62 

 

Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

Section 8.07.        Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger, the Syndication Agent, any Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger, the Syndication Agent, any
Documentation Agent or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 8.08.        Bankruptcy Proceedings. In case of the pendency of any
proceeding with respect to the Borrower under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.10, 2.11, 2.14, 2.15
and 9.03) allowed in such judicial proceeding; and

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims in such judicial proceeding and to distribute the
same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under this Agreement (including under
Section 9.03). Notwithstanding anything herein to the contrary, it is understood
and agreed that the provisions of this Section 8.08 are agreements solely among
the Administrative Agent and the Lenders.

Section 8.09.        No Other Duties, Etc. The parties agree that none of the
Arrangers, the Syndication Agent or the Documentation Agents referred to on the
cover page of this Agreement shall, in its capacity as such, have any duties or
responsibilities under this Agreement or any other Loan Document.



 63 

 



Article IX

Miscellaneous

Section 9.01.        Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i)                 if to the Borrower, to it at Keysight Technologies, Inc.,
1400 Fountaingrove Parkway, Santa Rosa, California 95403 (fax: 707-540-6490 ),
Attention: Treasurer, with a copy to Keysight Technologies, Inc., 1400
Fountaingrove Parkway, Santa Rosa, California 95403 (fax: 707-540-6494),
Attention: General Counsel;

(ii)               if to the Administrative Agent, to Goldman Sachs Bank USA,
6031 Connection Drive, Irving, Texas 75039, Attention: Goldman Sachs Senior Bank
Debt (fax: 212-428-9270; email: gs-sbdagency-borrowernotices@ny.email.gs.com);
and

(iii)             if to any other Lender, to it at its address (or fax number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b)               Notwithstanding anything herein to the contrary, notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communications (including email and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Borrower may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

(c)                Any party hereto may change its address or fax number for
notices and other communications hereunder by notice to the other parties
hereto.

(d)               (i) The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Lenders by posting the Communications on the Platform.

 64 

 

(ii)               The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

Section 9.02.        Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender may have had notice or knowledge
of such Default at the time.

(b)               Subject to Section 9.02(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon (other
than as a result of any waiver of any increase in the interest rate applicable
to any Loan pursuant to Section 2.11(d)), or reduce any fees payable hereunder,
without the written consent of each Lender adversely affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, in each case, without the written consent of each
Lender adversely affected thereby, (iv) change Section 2.06(c), 2.16(b) or
2.16(c) in a manner that would alter the pro rata sharing of Commitment
reductions or payments required thereby, as the case may be, without the

 65 

 

written consent of each Lender adversely affected thereby or (v) change any of
the provisions of this Section or the percentage set forth in the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.
Notwithstanding anything else in this Section to the contrary (A) any amendment
of the definition of the term “Applicable Rate” pursuant to the last sentence of
such definition shall require only the written consent of the Borrower and the
Required Lenders and (B) no consent with respect to any waiver, amendment or
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any waiver, amendment or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
adversely affected by such amendment, waiver or other modification.

(c)                If the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement, so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, modification or supplement.

Section 9.03.        Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Syndication Agent and the Documentation
Agents and their respective Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the lawful enforcement of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that, in the case of this clause
(ii), the Borrower will not be liable for the fees, charges and disbursements of
more than one firm of primary counsel for the Administrative Agent and the
Lenders taken as a whole (and, if reasonably deemed necessary by the
Administrative Agent, one firm of local counsel in each relevant jurisdiction),
except that, in the case of an actual or perceived conflict of interest where
the Person affected by such conflict informs the Borrower of such conflict, the
Borrower will be responsible for the reasonable fees, charges and disbursements
of one additional firm of counsel (and, if reasonably deemed

 66 

 

necessary by such Persons, one additional firm of such local counsel in each
other relevant jurisdiction) for each group of affected Persons that are
similarly situated.

(b)               The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Arranger, the Syndication Agent, each Documentation
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any other Environmental Liability related in any way to the
Borrower or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether brought by any third party or by
the Borrower or any of its Affiliates; provided that (A) such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee and (B) the Borrower
will not be liable for the fees, charges and disbursements of more than one firm
of primary counsel for the Indemnitees taken as a whole (and, if reasonably
deemed necessary by the Indemnitees, one firm of local counsel in each relevant
jurisdiction), except that, in the case of an actual or perceived conflict of
interest where any Indemnitee affected by such conflict informs the Borrower of
such conflict, the Borrower will be responsible for the reasonable fees, charges
and disbursements of one additional firm of counsel (and, if reasonably deemed
necessary by such Indemnitees, one additional firm of such local counsel in each
other relevant jurisdiction) for each group of affected Indemnitees that are
similarly situated. This paragraph shall not apply with respect to Taxes, other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c)                To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, under paragraph (a) or
(b) of this Section (and without limiting its obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), or against any Related Party for the Administrative Agent (or any
such sub-agent) in connection with such capacity. For purposes of this Section,
a Lender’s “pro rata share” shall be determined based upon its share of the sum
of the outstanding Loans and unused Commitments, in each case, at the time (or
most recently outstanding and in effect).

 67 

 

(d)               To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for (i) any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

(e)                All amounts due under this Section shall be payable promptly
after written demand therefor.

Section 9.04.        Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication
Agent, the Documentation Agents and, to the extent expressly contemplated
hereby, the sub-agents of the Administrative Agent and the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)             the Borrower; provided that no consent of the Borrower shall be
required (1) prior to the funding of Loans on the Closing Date, for an
assignment to a Specified Permitted Lender or (2) after the funding of Loans on
the Closing Date, (x) for an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, (y) for an assignment to a Specified Permitted Lender and (z)
if an Event of Default under clause (a), (b), (h) or (i) of Article VII has
occurred and is continuing at the time of such assignment, for any other
assignment (provided that the Borrower shall nonetheless be provided notice of
such assignment); provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof at the address and fax number specified in Section 9.01(a) hereof
(as the same may be changed by the Borrower pursuant to Section 9.01(c)); and

 68 

 

(B)              the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund.

(ii)               Assignments shall be subject to the following additional
conditions:

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$5,000,000
unless each of the Borrower and the Administrative Agent otherwise consents;
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing at the time of such assignment; provided further that the Borrower
shall be deemed to have consented to any such amount unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii)             Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this

 69 

 

Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this paragraph shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv)             The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)               Upon receipt by the Administrative Agent of an Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder) and the processing and recordation fee referred to in this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 70 

 

(c)                Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.16 and 2.17 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.13 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.16(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant to which it has sold
a participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as such) shall not have any
responsibility for maintaining a Participant Register.

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its

 71 

 

obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05.        Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Arranger, the Syndication Agent, any
Documentation Agent or any Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 9.06.        Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment advices submitted by them (but do not supersede
any other provisions of the Engagement Letter dated February 1, 2017, among
Goldman Sachs Bank USA, BNP Paribas, BNP Paribas Securities Corp. and the
Borrower, or the Fee Letters referred to therein, that do not by the terms of
such documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07.        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

       

 72 

 

SECTION 9.08.   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations then due of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement. The rights of each Lender and each of
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or Affiliate
may have.

Section 9.09.        Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York; provided that (i) the interpretation of the definition
of Ixia Material Adverse Effect and whether or not an Ixia Material Adverse
Effect has occurred, (ii) the determination of the accuracy of any Acquired
Business Representations and whether as a result of any failure of such
representations and warranties to be true and correct the Borrower or any of its
Affiliates (A) have the right to not consummate the Ixia Acquisition or to
terminate their respective obligations or (B) otherwise do not have an
obligation to close, in each case, under the Ixia Acquisition Agreement and
(iii) the determination of whether the Ixia Acquisition has been consummated
pursuant to and on the terms set forth in the Ixia Acquisition Agreement, in
each case, shall be governed by, and construed and interpreted solely in
accordance with, the laws of the State of Delaware without giving effect to
conflicts of laws principles that would result in the application of the law of
any other state.

(b)               Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and the Borrower
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding brought by it or any of its Affiliates shall be
brought, and shall be heard and determined, exclusively in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any of its respective properties in the courts of any
jurisdiction.

(c)                The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the

 73 

 

defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 9.10.        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.11.        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12.        Confidentiality; Non-Public Information. (a) The
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any Governmental Authority or any
other regulatory authority purporting to have jurisdiction over it or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (but
only after giving prompt written notice to the Borrower, to the extent permitted
by law, of any such requirement or request (except with respect to any audit or
examination conducted by any Governmental Authority) so that the Borrower may
seek a protective order or other appropriate remedy and/or waive compliance with
this Section), (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(y) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the

 74 

 

Borrower and their obligations, this Agreement or payments hereunder; (vii) on a
confidential basis to (x) any rating agency in connection with rating the
Borrower or its Subsidiaries or their Obligations under this Agreement or (y)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this Agreement; (viii) with the
consent of the Borrower; or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, or
(B) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, the Loans and the Commitments. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b)               Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrower and the Administrative
Agent that (i) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable
law, including Federal, state and foreign securities laws, and (ii) it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, state and foreign securities laws.

(c)                The Borrower and each Lender acknowledge that, if information
furnished by the Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through DebtDomain or another
website or other information platform (the “Platform”), (i) the Administrative
Agent may post any information that the Borrower has indicated as containing
MNPI solely on that portion of the Platform as is designated for Private Side
Lender Representatives and (ii) if the Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.



 75 

 

SECTION 9.13.   Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14.        USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the USA
Patriot Act.

Section 9.15.        No Fiduciary Relationship. The Borrower, on behalf of
itself and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, any Arranger, the
Syndication Agent, any Documentation Agent, any Lender or any of their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agents, the Lenders and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and none of the Administrative
Agent, the Arrangers, the Syndication Agent, the Documentation Agents, the
Lenders or their Affiliates has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it or any of its Affiliates
may have against the Administrative Agent, the Arrangers, the Syndication Agent,
the Documentation Agents, the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 9.16.        Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 76 

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

(i)                 a reduction in full or in part or cancellation of any such
liability;

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[The remainder of this page has been left blank intentionally]

 

 77 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

KEYSIGHT TECHNOLOGIES, INC.,

By:/s/ Jason A. Kary
Name: Jason A. Kary
Title: Vice President, Treasurer and Investor Relations

 

 

 

GOLDMAN SACHS BANK USA, individually and as Administrative Agent,

By:/s/ Charles D. Johnston
Name: Charles D. Johnston
Title: Authorized Signatory

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
TERM CREDIT AGREEMENT

 

BNP PARIBAS:

By:/s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director

 

By:/s/ Karim Remtoula
Name: Karim Remtoula
Title: Vice President

 

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
TERM CREDIT AGREEMENT

 

BARCLAYS BANK PLC:

By:/s/ Marguerite Sutton
Name: Marguerite Sutton
Title: Vice President

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
TERM CREDIT AGREEMENT

 

CREDIT SUISSE AG, Cayman Islands Branch

By:/s/ Christopher Day
Name: Christopher Day
Title: Authorized Signatory

By:/s/ Kelly Heimrich
Name: Kelly Heimrich
Title: Authorized Signatory

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
TERM CREDIT AGREEMENT

 

BANK OF AMERICA, N.A.,

By:/s/ Arti Dighe
Name: Arti Dighe
Title: Vice President

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
TERM CREDIT AGREEMENT

 

CITIBANK, N.A.

By:/s/ Susan Olsen
Name: Susan Olsen
Title: Vice President

 

 

SIGNATURE PAGE TO
KEYSIGHT TECHNOLOGIES, INC.
TERM CREDIT AGREEMENT

 

Wells Fargo Bank, N.A.:

By:/s/ Dhiren Desai
Name: Dhiren Desai
Title: Vice President

 

 

 

 

SCHEDULE 2.01

COMMITMENTS

Lender

Commitment

Goldman Sachs Bank USA $70,000,000 BNP Paribas $70,000,000 Barclays Bank PLC
$70,000,000 Credit Suisse AG, Cayman Islands Branch $70,000,000 Bank of America,
N.A. $40,000,000 Citibank, N.A. $40,000,000 Wells Fargo Bank, National
Association $40,000,000     TOTAL: $400,000,000.00

 

 

 

 

SCHEDULE 6.01

EXISTING SUBSIDIARY INDEBTEDNESS

 

None

 

 

 

 

 

 

 

 




SCHEDULE 6.02

EXISTING LIENS

 

None

 

 

 

 

 

 

 




SCHEDULE 6.03

EXISTING SALE AND LEASEBACK TRANSACTIONS

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 6.06

EXISTING RESTRICTIVE AGREEMENTS

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility provided for under the Credit Agreement and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity, related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor:
                                                                      

2.Assignee:                                                                  
[and is an Affiliate/Approved Fund of [Identify Lender]]1 [and is a Specified
Permitted Lender]

3.Borrower: Keysight Technologies, Inc.

4.Administrative Agent: Goldman Sachs Bank USA

5.Credit Agreement: The Term Credit Agreement dated as of February 15, 2017,
among Keysight Technologies, Inc., the Lenders parties thereto and Goldman Sachs
Bank USA, as Administrative Agent.

 

--------------------------------------------------------------------------------

1Select as applicable.

 

 

6.Assigned Interest:

Facility Assigned

Aggregate Amount of Commitment/ Loans of all Lenders

Amount of
Commitment/Loans
Assigned

Percentage Assigned
of the Aggregate Amount of
Commitment/Loans2

Commitments/Loans

$

$

%

Effective Date: ________ __, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about the Borrower, the Subsidiaries and their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

 

The terms set forth above are hereby agreed to: [Consented to and]3 Accepted:
_____________, as Assignor, GOLDMAN SACHS BANK USA, as
Administrative Agent, By:                                                 
Name:
Title: By:                                                 
Name:
Title: _____________, as Assignee, 4 Consented to:   [KEYSIGHT TECHNOLOGIES,
INC., By:                                                 
Name:
Title: By:                                                 
Name:
Title:]5

 

--------------------------------------------------------------------------------

3No consent of the Administrative Agent is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.

4The Assignee must deliver to the Borrower all applicable Tax forms required to
be delivered by it under Section 2.15(f) of the Credit Agreement.

5No consent of the Borrower is required (a) prior to the funding of Loans on the
Closing Date, for an assignment to a Specified Permitted Lender or (b) after the
funding of Loans on the Closing Date, for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, for an assignment to a Specified
Permitted Lender or, if an Event of Default under clause (a), (b), (h) or (i) of
Article VII of the Credit Agreement has occurred and is continuing, for any
other assignment.

 

 

 

ANNEX 1
TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.       Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document,
(iii) the financial condition of the Borrower, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under the Credit Agreement or any other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest independently and without reliance on the
Administrative Agent, any Arranger or any other Lender, (v) if it is a Lender
that is a U.S. Person, attached hereto is an executed original of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax
and (vi) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal,

 

 

interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by and construed in accordance with the laws of the
State of New York.

 

 

 

EXHIBIT B-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of February 15,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Keysight Technologies, Inc., a Delaware corporation
(the “Borrower”), each Lender from time to time party thereto and Goldman Sachs
Bank USA, as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                              
Name:
Title:

Date: _______ __, 20[  ]

 

 

 

EXHIBIT B-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of February 15,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Keysight Technologies, Inc., a Delaware corporation
(the “Borrower”), each Lender from time to time party thereto and Goldman Sachs
Bank USA, as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                            
Name:
Title:

Date: _______ __, 20[  ]

 

 

 

EXHIBIT B-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of February 15,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Keysight Technologies, Inc., a Delaware corporation
(the “Borrower”), each Lender from time to time party thereto and Goldman Sachs
Bank USA, as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                        
Name:
Title:

Date: _______ __, 20[  ]

 

 

 

EXHIBIT B-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Credit Agreement dated as of February 15,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Keysight Technologies, Inc., a Delaware corporation
(the “Borrower”), each Lender from time to time party thereto and Goldman Sachs
Bank USA, as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                        
Name:
Title:

Date: _______ __, 20[  ]

 

 

EXHIBIT C

[FORM OF]

SOLVENCY CERTIFICATE

Pursuant to Section 4.02(f)(ii) of the Term Credit Agreement dated as of
February 15, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Keysight Technologies, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Goldman Sachs Bank
USA, as Administrative Agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as chief financial officer of the Borrower, and not
individually, as follows:

As of the date hereof, after giving effect to the consummation of the Ixia
Acquisition and the other Transactions, including the making of the Loans and
after giving effect to the application of the proceeds thereof:

(a)the fair value of the assets of the Borrower and the Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

(b)the present fair saleable value of the property of the Borrower and the
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

(c)the Borrower and the Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

(d)the Borrower and the Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such investigations and inquiries
as the undersigned has deemed appropriate, having taken into account the nature
of the business proposed to be conducted by the Borrower and the Subsidiaries
after consummation of the Transactions.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as chief financial officer of the Borrower, on
behalf of the Borrower, and not individually, as of the date first stated above.

KEYSIGHT TECHNOLOGIES, INC.


By:                                                
Name:
Title:

 

 